PER CURIAM.
Effiney Harris appeals his convictions for attempted second-degree murder and possession of a firearm by a convicted felon. We conclude that the trial court’s denial of the motion for mistrial was within its discretion. See Villanueva v. State, 917 So.2d 968, 972 (Fla. 3d DCA 2005).
The State concedes that the judgment on count one must be corrected. On May 9, 2008, the trial court entered an order correcting the judgment and stating that defendant-appellant Harris was convicted under subsection 782.04(3), Florida Statutes (2006). However, the State acknowledges that the correct reference is subsection 782.04(2), Florida Statutes (2006). We therefore remand for correction of the statute number.
Affirmed; remanded for correction of judgment.